Title: Joseph C. Cabell to James Madison, 26 May 1830
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Wms.burg. 
                                
                                May 26. 1830.
                            
                        
                        
                        I returned to this place last evening from the northern neck, after an absence of three weeks. I received
                            your favor of 10th Apl. with Mr. Grimke’s pamphlet just before I set out on my journey, and should have written you sooner, but
                            for the mass of business which has engrossed my attention in the interval, & my frequent & rapid journies.
                            On my arrival here I took up the Conl. Whig of the 21st. instant and was struck by a reference to your letters on the
                            subject of the Carolina doctrines. The reference will doubtless do much good at this time; but as I presume it relates to
                            your private letters to me, I hasten to make you an explanation & apology, for this unauthorized use of your name.
                            I thought it important to counteract the doctrines of the new school in the Enquirer by enlisting the Constitutional Whig
                            on the other side. With this view I authorized Mr. Pleasants as I came thro’ Richmond in April, to call on my brother on
                            his return to town about the 1st. May, for my pamphlet & your private letters to me, & requested him to
                            read them, & to preserve them as a confidential trust till I should be coming up about the last of May. At the
                            latter period, I was to confer with him & some other friends as to the most expedient means of protesting agt. the
                            reading given to the Report of 99 at the Jefferson dinner in Washington. In the interim I urged Mr. Pleasants to study the
                            documents & to exert his talents in opposition to the dangerous doctrines to the South. I owe it to Mr. P. to
                            acknowledge that I averred it to be my impression that it was all important to the Union that your real opinions shd. be
                            known. But so far was I from giving him any authority to use your name, I expressly informed him of my promise to you and
                            requested that no further step in regard to my papers should be taken till my return. Indeed, he himself acknowledges that
                            he has acted without authority. My object was to do good. If I have erred or given offense, I hope to be excused. Indeed,
                            I must plead the same apology for Mr. Pleasants. The most alarming doctrines are abroad. The adverse party are using your
                            name to prepare the people of the South for the most– the most horrible measures– We know your real opinions to be the
                            reverse, and think they may again save our country from the most dire calamities. Still I solemnly aver, that the remarks
                            in the Whig are unauthorized by me. I was only deliberating as to what ought to be done. Perhaps, my dear Sir, Pleasants,
                            after all is right. The fact, as stated by him, is true. It will have an immense influence in the community. In this State
                            & to the north, the public mind is in a state to make such a declaration most acceptable. The Nullifiers have few
                            friends in this State. The fact that you disapprove their policy, will disarm them of their chief weapon to the South. I will
                            write this evening to Pleasants to urge him to go not an inch further & to pause till I come up next week. Should
                            it be necessary I will come out with a full disclosure of all the circumstances which have led to the unauthorized use of
                            your name. I will be in Richmond in a week, & remain there till the 10th June, & then go to Warminster.
                            If no one ventures to contradict Mr. Pleasants, I doubt whether the simple declaration made by him, is not the best thing that
                            could be done.– I know of but one application for the Law Chair– and that as yet, is confidential, it is from Genl. Cocke
                            in behalf of Mr. Maxwell. I have heard one other person spoken of, but no application is preferred. I will write you more
                            fully on this subject in future. My time will be more my own for some time to come, than it has been of late. Most respy.
                            & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    